EXHIBIT 10.1



Description of Officer Incentive Plan (as Amended, December 13, 2005)



     Community National Bank (the "Bank) maintains an Officer Incentive Plan
(the "Plan") for its executive officers and for other officers and exempt
employees whose compensation is not commission based. Each executive officer,
non-executive officer and qualifying exempt employee having at least one year of
service is eligible to participate in the Plan. Under the Plan, two separate
incentive pools are established, one for the executive officers and another for
all other officers and participating exempt employees.


     Executive Officers. Provided that the Bank achieves a return on average
assets for the calendar year of at least 1%, an incentive bonus pool for
executive officers is created with respect to the calendar year based on the
Bank's September 30 rating issued by IDC Financial Publishing, Inc. ("IDC"), an
industry-wide recognized ranking service, under the following formula:





September 30

Percent of After-Tax

IDC Rating

Bank Earnings





Below Average

0

Average

0.85%

Excellent

2.35%

Superior

3.25%





     The incentive pool determined under the above formula is allocated among
the executive officers based on fixed percentages. The applicable percentages of
after-tax earnings and the percentage allocation of the incentive pool among the
executive officers are reviewed periodically by the Community Bancorp.
Compensation Committee and the Bank's Board of Directors and may be modified in
the Board's discretion.


     Other Officers and Exempt Employees. The incentive pool for participating
officers (other than executive officers) and exempt employees is determined as
follows:


     Provided that the Bank attains at least 90% of net income as presented in
its budget and has a return on average assets of at least 1%, a pool that is at
least 1% but not greater than 2.5% of the Bank's after-tax earnings is
established and divided into shares. Each qualifying exempt employee is allotted
shares based on his involvement in other incentive plans and on his position in
the Bank. Part-time exempt employees receive 50% of a full-time allotment.


     If the Bank exceeds its budget by more than 10%, an additional pool is
created and 15% of the amount over budget is placed in this separate pool. This
pool is divided among the same officers and exempt employees and the funds are
allotted based on their position in the Bank. Part-time exempt employees receive
50% of a full-time allotment.


     Several officers are eligible to receive individual incentive awards based
upon the attainment of specific performance goals. These individual incentives
are accounted for in the allotment of shares in the incentive pools and are paid
in addition to the incentive payouts under the incentive pool arrangements.


     Distributions under the Plan to all participants, including executive
officers, must be paid within two and one-half months after the end of the year
in which the bonus was earned.


     The Board of Directors may revise, replace or terminate the Plan at any
time.

